                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     AVAYA INC.,                                      Case No. 19-cv-00565-SI
                                  10                    Plaintiff,                        ORDER GRANTING PLAINTIFF'S
                                                                                          ADMINISTRATIVE MOTION TO
                                  11             v.                                       VACATE MAY 10, 2019 HEARING ON
                                                                                          DEFENDANTS' MOTIONS TO
                                  12     RAYMOND BRADLEY PEARCE, et al.,                  DISMISS AND DENYING
Northern District of California
 United States District Court




                                                                                          DEFENDANTS' MOTIONS TO
                                  13                    Defendants.                       DISMISS AS MOOT
                                  14                                                      Re: Dkt. Nos. 29, 49, 53, 65
                                  15

                                  16          Four defendants (Atlas Systems, Inc., Telephone Man of America LLC, Dedicated Business

                                  17   Systems, International LLC, and Jason Hines) have filed motions to dismiss the original complaint.

                                  18   On April 5, 2019, plaintiff filed an amended complaint in lieu of opposing the motions. Since that

                                  19   date, the Court’s clerk has inquired whether defendants would withdraw their motions and received

                                  20   no response.

                                  21          On April 11, 2019, plaintiff filed an administrative motion requesting that the Court vacate

                                  22   the May 10, 2019 hearing on the motions to dismiss on the ground that the motions have been

                                  23   mooted by the filing of the amended complaint. Defendants’ response to the administrative motion

                                  24   was due April 15, 2019; defendants did not file anything.

                                  25          The Court agrees with plaintiff that the amended complaint moots the motions to dismiss.

                                  26   Accordingly, the Court GRANTS plaintiff’s administrative motion and DENIES the pending

                                  27   motions to dismiss the complaint as moot. The amended complaint does not moot the pending

                                  28   motion to lift the stay with regard to defendant Pearce, and thus that motion remains
                                   1   scheduled for a hearing on May 10, 2019. Dkt. No. 48.

                                   2

                                   3         IT IS SO ORDERED.

                                   4

                                   5   Dated: April 16, 2019                    ______________________________________
                                                                                  SUSAN ILLSTON
                                   6                                              United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
